NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3791-18T3

GARY YERMAN and MEGAN
SMOLLIK, husband and wife,

          Plaintiffs-Appellants,

v.

JAMES A. MORRIS, ESQ. and
JAMES A. MORRIS, PC,

          Defendants-Respondents,

and

CHARLES PONTILLO, CRIS
STEPH, LTD., ATILLIO ADAMO,
PRUDENTIAL ADAMO REALTY,
CAROLINE SAPUNARICH,
BETTER HOMES REALTY,
CONSTANTINE STAMOS, ESQ.,
FERRARO & STAMOS, LLP,

     Defendants.
______________________________

                   Argued September 15, 2020 – Decided October 27, 2020

                   Before Judges Fisher, Moynihan and Gummer.
             On appeal from the Superior Court of New Jersey, Law
             Division, Bergen County, Docket No. L-5380-16.

             Kenneth S. Thyne argued the cause for appellants
             (Roper & Thyne, LLC, attorneys; Kenneth S. Thyne, on
             the briefs).

             Ernest J. Bernabei III argued the cause for respondents
             (Pillinger Miller Tarallo, LLP, attorneys; Patrick J.
             Cosgrove, on the brief).

PER CURIAM

      In this legal-malpractice case plaintiffs Gary Yerman and Megan Smollik

appeal the trial judge's denial of their motions to bar the testimony of the liability

expert of defendants James A. Morris, Esq. and James A. Morris, P.C. 1 and their

motion for a new trial. We find that the trial judge acted within her discretion

in denying those motions and affirm.

      Plaintiffs, who are married to each other and are both lawyers, decided to

purchase a vacant lot to build a 5000 square-foot, one-story house. After

Yerman executed the contract of sale and during the attorney-review period,

Yerman asked Morris to represent him in the purchase of the property.2 At trial,



1
  Plaintiffs named other defendants, but only these two defendants participated
in the trial. In referencing "defendants," we mean these two defendants.
2
  Plaintiffs contended that Morris represented both of them. The jury found
that Morris represented only Yerman.
                                                                              A-3791-18T3
                                          2
Yerman and Morris gave differing testimony as to the scope of defendants'

representation. Yerman testified that the scope of the representation was not

limited; Morris testified that defendants were retained to review the contract of

sale, to make sure that the contract had a broad due-diligence clause, to order

title searches, and to ensure that Yerman would have clear title to the property.

Although he testified that Morris had told him repeatedly to "do your due

diligence," Yerman denied that he had agreed to perform his own due diligence

and stated that he did not understand the meaning of the term due diligence;

Morris stated that Yerman had asked specifically to do his own due diligence

and repeatedly confirmed that he would perform his own due diligence.

      Morris advised the seller's attorney that Yerman had rejected the contract

of sale and was seeking a written representation from the seller that the property

was not a designated wetlands property and an expanded due-diligence clause

that would enable Yerman to cancel the contract if he was not satisfied with the

inspections of the property. After some additional negotiations, Yerman and the

seller agreed to a final form of the contract.

      In a subsequent email, Morris asked Yerman:          "Are you completely

satisfied you can build your home on the [p]roperty? Please advise." Yerman

told Morris he wanted to extend the due-diligence period. Morris obtained the


                                                                          A-3791-18T3
                                         3
seller's consent to an extension and advised Yerman of that consent in an email.

In that email, Morris asked Yerman to "[m]ake sure you call me before April

27th if there are any due diligence issues that are not resolved" and included an

email chain between the seller's representative and the seller's counsel regarding

the purchase of engineering studies about the property that had been prepared

for the seller. Those emails referenced various studies and surveys, vegetative

species data sheets, and qualifications of wetlands professionals.        At trial,

Yerman confirmed that he had received the email chain, but denied that he had

read it. Yerman in an email told Morris that he had been discussing directly

with the seller's representative the acquisition of environmental test results. The

seller's representative met with Yerman and gave him a manilla envelope

containing documents regarding the property, including a survey that revealed

the existence of wetlands and a wetlands buffer on the property. Yerman

testified that he had not reviewed the contents of the envelope. Yerman also

denied knowing what wetlands are and stated that he had misspoken when he

testified during his deposition that before the closing he was aware that the

property contained wetlands. According to plaintiffs' liability expert, Yerman

"had reason to inquire that there was a potential for wetlands on the property ."

When asked if Yerman was aware before closing that there was a wetlands issue,


                                                                           A-3791-18T3
                                        4
plaintiffs' expert answered that "he was aware – I believe he was or should have

been aware."

      Morris ordered a survey of the property. The survey showed the presence

of skunk cabbage on the property. Skunk cabbage can be an indication of

wetlands. Morris did not advise plaintiffs of the skunk-cabbage reference in the

survey and did not provide them with a copy of the survey. The survey did not

indicate the size of the wetlands buffer zone or the existence of the riparian

buffer zone.

      After the closing, plaintiffs retained an architect and an engineer.

Plaintiffs' engineer advised their architect that plaintiffs could not build the

house they had hoped to build because the property was restricted by a 300-foot

riparian buffer zone that was related to a stream at the back of the property. The

property also contained a fifty-foot wetlands buffer zone. Plaintiffs ultimately

were able to build on the property an 8500-square-foot, two-story house.

      In their complaint, plaintiffs asserted that the sellers had failed to disclose

to them "the existence of significant development restrictions on the [p]roperty

arising from regulated wetlands and riparian buffers." Plaintiffs faulted their

lawyer for not acting "with the appropriate diligence" in investigating the

existence of development restrictions on the property, for failing to "make or


                                                                             A-3791-18T3
                                         5
advise" them that an investigation of the property should take place before

closing, and for failing to provide them with necessary advice to protect their

rights and to make sure they were fully informed about the property before the

closing.

      A week before the trial, plaintiffs filed a motion in limine to bar the

testimony of defendants' liability expert witness, Robert L. Grundlock, Jr., Esq.

Judge Christine A. Farrington conducted oral argument on the first day of the

trial. During argument, plaintiffs' counsel conceded that Grundlock's resume

was "fairly impressive," but challenged his qualifications because he had not

handled a real-estate closing in decades. He contended that Grundlock's opinion

was an inadmissible net opinion, faulting Grundlock for not citing to particular

cases or treatises in his written opinion. The next day, the trial judge issued an

order, denying in part and granting in part plaintiffs' motion. She held that "[t]o

the extent Mr. Grundlock opines on facts and invades the province of the jury

those parts of the report are barred. Generally his report p. 19 through 23 is

admissible. Plaintiffs' argument goes to weight not admissibility."

      Before Grundlock testified, the trial judge conducted a Rule 104 hearing

outside the presence of the jury. During that hearing, Grundlock stated that

although he had not personally handled a real-estate transaction recently, he had


                                                                           A-3791-18T3
                                        6
reviewed approximately 1000 real-estate transactions, including attorney

closing files, in his capacity over the last twenty years as a primary New Jersey

attorney for a title company. Plaintiffs' counsel argued that Grundlock was not

qualified to act as an expert because he had not personally handled a real-estate

transaction recently and again requested that his testimony be barred. The trial

judge again denied that request, finding that Grundlock's title insurance work

gave him sufficient training and experience to render an opinion in this case and

that plaintiffs' arguments went to the weight of his testimony, not its

admissibility. She also noted that although the Legislature required that experts

in medical-malpractice cases have the same specialty as the defendant doctor,

that requirement was not imposed in legal-malpractice cases.

      After the jury rendered a defense verdict, plaintiffs filed a motion for a

new trial pursuant to Rule 4:49-1, asserting that the verdict was a miscarriage of

justice. They argued that an undisputed fact before the jury – Morris had not

told plaintiffs about the skunk cabbage – established a deviation from the

standard of care. In opposition to that motion, defendants argued that plaintiffs'

reliance on the skunk-cabbage issue was misplaced because the restrictions to

plaintiffs' proposed building were not based on potential wetlands, but an actual




                                                                          A-3791-18T3
                                        7
riparian border – a visible stream at the back of the property.       They also

contended that the verdict was supported by the evidence.

      In a detailed and well-reasoned opinion in which she carefully reviewed

the testimony of each witness, Judge Farrington denied plaintiffs' motion for a

new trial.   She found that plaintiffs had failed to demonstrate clearly and

convincingly that the verdict was a miscarriage of justice, considering both the

"proofs as shown by the record" and "appropriate matters of credibility." Dolson

v. Anastasia, 55 N.J. 2, 6-7 (1969). She noted the parties' conflicting testimony

about the scope of defendants' representation and found that the jury had

"substantial issues of credibility" to determine regarding that and other issues,

including:   Yerman's concession that he had received the prior owner's

construction plans, but his denial of having seen the engineering survey;

Yerman's assertion that he did not know what a due-diligence period was or what

wetlands were; plaintiffs' inconsistent testimony about the financing for the

purchase of the property and construction; Smollik's dismissive testimony about

the due-diligence language in the contract and her concession that plaintiffs

initially intended to build a 5000-square-foot ranch; and plaintiffs' ultimate

construction of an 8500 square-foot, two-story house despite the restrictions.




                                                                         A-3791-18T3
                                       8
The judge determined that the jurors could have found plaintiffs' testimony to

be incredible. We defer to her credibility assessments. Id. at 7.

      Judge Farrington cited plaintiffs' own expert's testimony that Yerman

knew or should have known about the reports and had reason to suspect that the

property contained wetlands. She compared plaintiffs' expert's opinion that

Morris had a duty to advise plaintiffs of the wetlands despite her belief that

Yerman had reason to suspect the presence of wetlands, with the testimony of

defendants' expert, who opined that defendant had met his duty by advising

Yerman of the need to do due diligence and directing him to the prior owner

who had due-diligence material. The judge found that the jury had before it

sufficient evidence to return a defense verdict.

      A trial court's decision admitting expert testimony is entitled to our

deference and is reviewed under an abuse-of-discretion standard. Townsend v.

Pierre, 221 N.J. 36, 52-53 (2015). An abuse of discretion occurs when a trial

judge's decision "was not premised upon consideration of all relevant facts, was

based upon consideration of irrelevant or inappropriate factors, or amounts to a

clear error in judgment." Masone v. Levine, 382 N.J. Super. 181, 193 (App.

Div. 2005); see also State v. S.N., 231 N.J. 497, 515 (2018). We find no abuse




                                                                        A-3791-18T3
                                        9
of discretion in Judge Farrington's decisions denying plaintiffs' applications to

bar Grundlock's testimony.

      Plaintiffs assert that the judge should have precluded Grundlock from

testifying because his opinion was an inadmissible net opinion. An expert

opinion must be based on "facts or data derived from (1) the expert's personal

observations, or (2) evidence admitted at the trial, or (3) data relied upon by the

expert which is not necessarily admissible in evidence but which is the type of

data normally relied upon by experts." Polzo v. Cnty. of Essex, 196 N.J. 569,

583 (2008); see also N.J.R.E. 703. An expert's bare opinion that has no support

in factual evidence or similar data is a net opinion, which is not admissible and

may not be considered. Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J.

344, 372 (2011).

      The net-opinion rule does not impose a "standard of perfection."

Townsend, 221 N.J. at 54.       Rather, it "is a prohibition against speculative

testimony." Grzanka v. Pfeifer, 301 N.J. Super. 563, 580 (App. Div. 1997). A

judge should not admit expert testimony "if it appears the witness is not in

possession of such facts as will enable him to express a reasonably accurate

conclusion as distinguished from a mere guess or conjecture." Vuocolo v.

Diamond Shamrock Chems. Co., 240 N.J. Super. 289, 299 (App. Div. 1990).


                                                                           A-3791-18T3
                                       10
However, an expert's testimony should not be excluded simply "because it fails

to account for some particular condition or fact which the adversary considers

relevant." State v. Freeman, 223 N.J. Super. 92, 116 (App. Div. 1988). The net-

opinion rule does not "mandate that an expert organize or support an opinion in

a particular manner that opposing counsel deems preferable." Townsend, 221

N.J. at 54. That an expert declines "to give weight to a factor thought important

by an adverse party does not reduce [the expert's] testimony to an inadmissible

net opinion if he otherwise offers sufficient reasons which logically support his

opinion." Rosenberg v. Tavorath, 352 N.J. Super. 385, 402 (App. Div. 2002).

Instead, the purported deficiencies in the expert's opinion may be "a proper

'subject of exploration and cross-examination at trial.'" Ibid. (quoting Rubanick

v. Witco Chem. Corp., 242 N.J. Super. 36, 55 (App. Div. 1990), modified on

other grounds, 125 N.J. 421 (1991)).

      And that is exactly what happened here. Plaintiffs fault Grundlock for not

citing a treatise and a case they think he should have cited, Conklin v. Hannoch

Weisman, 145 N.J. 395 (1996), but they recognize that he had cited St. Pius X

House of Retreats, Salvatorian Fathers v. Diocese of Camden, 88 N.J. 571

(1982). That seminal case set the standard that "an attorney is obligated to

exercise that degree of reasonable knowledge and skill that lawyers of ordinary


                                                                         A-3791-18T3
                                       11
ability and skill possess and exercise" and also that "[w]hat constitutes a

reasonable degree of care is not to be considered in a vacuum but with reference

to the type of service the attorney undertakes to perform." Id. at 588; see also

Ziegelheim v. Apollo, 128 N.J. 250, 260 (1992) (noting that our Supreme Court

has used broad language regarding attorneys' duties because attorneys' duties in

specific cases vary with circumstances). In relying on St. Pius, Grundlock based

his opinion on a standard set by our Supreme Court and not merely on his

personally-held views. Cf. Kaplan v. Skoloff & Wolfe, P.C., 339 N.J. Super.

97, 103 (App. Div. 2001). He gave the "why and wherefore" of his opinion,

Jimenez v. GNOC, Corp., 286 N.J. Super. 533, 540 (App. Div. 1996), reflecting

defendants' view that their duty was bounded by the circumstances of this case,

including the limited scope of representation. The jury was free to accept or

reject that view based on the presentation of all evidence at trial and their

assessment of the witnesses' credibility. Judge Farrington properly excluded

any opinions on facts that invaded the province of the jury and otherwise allowed

Grundlock to testify.     We agree with Judge Farrington's conclusion that

plaintiffs' argument went to the weight to be given to Grundlock's opinion and

not its admissibility and affirm her decision that it was not a net opinion.




                                                                           A-3791-18T3
                                       12
      Plaintiffs also assert that the judge should have precluded Grundlock from

testifying because he lacked the requisite qualifications to serve as an expert

witness in this case. Pursuant to N.J.R.E. 702, an expert witness "must have

sufficient expertise to offer the intended testimony." Creanga v. Jardal, 185 N.J.

345, 355 (2005); see also Townsend, 221 N.J. at 53. The requirements of

N.J.R.E. 702 "are construed liberally in light of Rule 702's tilt in favor of the

admissibility of expert testimony," State v. Jenewicz, 193 N.J. 440, 454 (2008).

      A trial judge has discretion in determining the sufficiency of an expert's

qualifications.   State v. Torres, 183 N.J. 554, 572 (2005).           When the

qualifications of an expert are at issue, N.J.R.E. 104(a) provides that "that issue

is to be determined by the judge . . . [who] may hear and determine such matters

out of the presence or hearing of the jury." Kemp v. State, 174 N.J. 412, 427

(2002).

      Again, that is what properly occurred here. Judge Farrington conducted a

Rule 104 hearing.     She thereby gave plaintiffs' counsel an opportunity to

question Grundlock regarding his experience outside the presence of the jury.

She concluded after that hearing that Grundlock could testify before the jury.

Plaintiffs' counsel chose not to conduct a voir dire before the jury regarding

Grundlock's qualifications and did not object when the trial judge accepted him


                                                                           A-3791-18T3
                                       13
as an expert in real-estate law, real-estate transactions, and the related duty of

care.   During cross-examination, plaintiffs' counsel elicited testimony from

Grundlock regarding his limited direct handling of real-estate transactions. See

James v. City of E. Orange, 246 N.J. Super. 554, 563 (App. Div. 1991) (finding

that "[a]ny deficiencies in [an expert's] qualifications should have been left to

the consideration of a jury to determine the credibility, weight and probative

value of the expert's testimony.").

        We see no abuse of discretion in Judge Farrington's conclusion that

Grundlock, given his twenty-year representation of a title insurance company

and his review of approximately 1000 real-estate transactions, had sufficient

training and experience to serve as an expert witness in this case and that

plaintiffs' concerns went to the weight given to his testimony and not its

admissibility.    Grundlock's experience may not have mirrored Morris's

experience, but, as Judge Farrington correctly recognized, that overlap in

specialty, although required in medical-malpractice cases, is not required in

legal-malpractice cases. Cf. Nicholas v. Mynster, 213 N.J. 463, 468 (2013)

(finding that N.J.S.A. 2A:53A-41 requires medical-malpractice expert to have

same specialty as defendant doctor).




                                                                          A-3791-18T3
                                       14
      We note our concern regarding the timing of plaintiffs' applications to bar

Grundlock from testifying. His report is dated August 31, 2018. Plaintiffs filed

their motion in limine to bar his testimony on January 28, 2019, one week before

the trial was scheduled to begin. A motion in limine cannot be "a summary

judgment motion that happens to be filed on the eve of trial." Cho v. Trinitas

Reg'l Med. Ctr., 443 N.J. Super. 461, 471 (App. Div. 2015). We have held that

motions in limine are disfavored; our caution to trial courts that they be granted

"only sparingly," Bellardini v. Krikorian, 222 N.J. Super. 457, 464 (App. Div.

1988), is especially applicable "when the 'motion in limine' seeks the exclusion

of an expert's testimony, an objective that has the concomitant effect of

rendering a [party's] claim futile," Cho, 443 N.J. Super. at 470-71. Had the trial

judge granted plaintiffs' motion in limine, thereby barring defendants' liability

expert, it would have had a dispositive effect on defendants' case.          That

dispositive effect one week before trial rendered plaintiffs' "motion in limine"

procedurally improper. Id. at 470 (finding that "as a general rule, a motion in

limine will not have a dispositive impact on a litigant's entire case" and that

motion in limine with dispositive effect is governed by summary-judgment

rules).




                                                                          A-3791-18T3
                                       15
      A jury's verdict "is entitled to considerable deference."           Risko v.

Thompson Muller Auto. Grp., Inc., 206 N.J. 506, 521 (2011). We also give

"considerable deference" to a trial judge's decision on a motion for a new trial

because "the trial court has gained a 'feel of the case' through the long days of

the trial." Lanzet v. Greenberg, 126 N.J. 168, 175 (1991). We may overturn a

jury verdict if it "is so far contrary to the weight of the evidence as to give rise

to the inescapable conclusion of mistake, passion, prejudice, or partiality."

Wytupeck v. Camden, 25 N.J. 450, 466 (1957); see also Maison v. NJ Transit

Corp., 460 N.J. Super 222, 234 (App. Div. 2019).

      Plaintiffs have not met that high standard. Plaintiffs contend that the

jury's verdict should be overturned because it was against the weight of the

credible evidence. In her thorough opinion denying plaintiffs' motion for a new

trial, Judge Farrington carefully reviewed the evidence presented and gave "due

regard" to the jury's credibility assessments. See Risko, 206 N.J. at 521. We

discern no reversable error in her decision.

      Affirmed.




                                                                            A-3791-18T3
                                        16